DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 103
Applicant’s arguments, see page 10, filed 17 November 2022, with respect to the rejection(s) of claims 1, 3-11, and 13-19 under 35 USC 103 over the combination of Reiners and Rigoni have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190133857 A1 to Kuiper.
Applicant's arguments filed 17 November 2022 regarding Rigoni have been fully considered but they are not persuasive. Applicant argues that “Rigoni, either alone or in combination with one another, do not teach or suggest the unique combination and arrangement of features recited in Applicant's claim 1, including the above-emphasized features” (Remarks page 9). Examiner respectfully disagrees. As detailed in the rejections below, Rigoni teaches Applicant’s claimed limitations except the first and second wedge being inflatable.
35 USC 102
Applicant’s arguments, see page 11, filed 17 November 2022, with respect to the rejection(s) of claims 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190133857 A1 to Kuiper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 13-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170049646 A1 to Rigoni in view of US 20190133857 A1 to Kuiper.
	Re Claim 1, Rigoni teaches:
A method (at least [Abstract] “patient positioning system for use with a patient”), comprising: 
positioning an inflatable transfer mattress in a first position with respect to a surface supporting the inflatable transfer mattress (at least Figs. 1-2 and [0065] “an inflatable patient support device (hereinafter, “device”) 20”.); 
positioning at least a first positioning wedge and a second positioning wedge in a second position with respect to the surface, wherein, while in the second position, the first positioning wedge and the second positioning wedge are each positioned along a first side of the inflatable transfer mattress, wherein the first side extends perpendicular to an inflatable thickness direction of the inflatable transfer mattress (at least Fig. 2 and [0093] “When the wedge(s) 50A-B are inserted in position as shown in FIG. 6, then relative to the wedge(s) 50A-B, the axis B is oriented to extend parallel to at least one of the front end 57 (or the apex 55) and the back wall 53 of the wedge and/or between the side walls 54, and the axis A is oriented to extend between the front end 57 and the back wall 53 of the wedge and/or parallel to the side walls 54”.); 
positioning the inflatable transfer mattress in a third position wherein a portion of the inflatable transfer mattress overlaps a portion of each of the first positioning wedge and the second positioning wedge (at least Fig. 6 and [0094] ““boosting” the patient 70 on the bed 12 (i.e., moving the patient 70 toward the head 13), positioning the patient 70 on the bed 12, pulling the patient 70 up onto the wedges 50A-B, moving the patient 70 from one bed 12 or other surface to another, etc”.). 
Rigoni does not explicitly teach:
inflatable positioning wedge;
and inflating both the first inflatable positioning wedge and the second inflatable positioning wedge to transition the portion of the inflatable transfer mattress overlapping the portion of each of the first inflatable positioning wedge and the second inflatable positioning wedge to a non-zero angle with respect to the surface;
and wherein each of the first inflatable positioning wedge and the second inflatable positioning wedge are independently inflatable.
However, Kuiper teaches: 
inflatable positioning wedge (at least Fig. 2F elements 210a and 210b and [0034] “inflatable turning bladders has a general shape selected from the group consisting of wedge”.);
and inflating both the first inflatable positioning wedge and the second inflatable positioning wedge to transition the portion of the inflatable transfer mattress overlapping the portion of each of the first inflatable positioning wedge and the second inflatable positioning wedge to a non-zero angle with respect to the surface (at least Fig. 2F and [0093] “turning bladders 210a and 210b include one or more gas or pump interfaces 220 (including, for example, a gas or air nipple, a gas or air valve, a gas pipe, or the like) for interfacing with fluid hoses or pipes that connect to one or more pumps”.);
and wherein each of the first inflatable positioning wedge and the second inflatable positioning wedge are independently inflatable (at least Fig. 1 and [0176] “each of the two or more inflatable turning bladders are independently inflatable and deflatable from each other and the support structure”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wedges taught by Rigoni with the inflating of the wedges taught by Kuiper because both are directed towards the same field of endeavor of bed wedges and doing so involves the use of a known technique (inflating the wedges as taught by Kuiper) with a known device (wedge taught by Rigoni) with predictable results.  A person having ordinary skill would have been motivated to do so because “During the one or more predetermined sequences of inflation and deflation, right inflatable turning bladders 210a are filled with fluid (including, without limitation, air, carbon dioxide, nitrogen, water, organic liquids, inert gases, and gas mixtures other than air), which causes the right side of the patient's body to be lifted with respect to the patient support surface, while the left side remains close to the patient support surface” (Kuiper [0096]).
Re Claim 3, the combination of Rigoni and Kuiper teaches:
The method of claim 1 (detailed with respect to claim 1). 
Rigoni further teaches:
wherein the first positioning wedge and the second positioning wedge are positioned equidistant from a center point of the inflatable transfer mattress (at least Fig. 2).
Re Claim 4, the combination of Rigoni and Kuiper teaches:
The method of claim 1 (detailed with respect to claim 1). 
Rigoni further teaches:
wherein the inflatable transfer mattress is inflated prior to being positioned in the first position (at least Fig. 2 and [0065] “an inflatable patient support device (hereinafter, “device”) 20”.).
Re Claim 5, the combination of Rigoni and Kuiper teaches:
The method of claim 1 (detailed with respect to claim 1). 
Rigoni further teaches:
wherein the inflatable transfer mattress is deflated prior to inflating the at least one inflatable positioning wedge (at least [0120] “the device 20 (deflated) and the pad 40 may be provided in a pre-folded arrangement or assembly”.).

Re Claim 6, the combination of Rigoni and Kuiper teaches:
The method of claim 1 (detailed with respect to claim 1). 
Kuiper further teaches:
wherein the at least one inflatable positioning wedge comprises a non-inflatable tongue section and an inflatable body section (at least Figs. 2C-D elements 215).
Re Claim 7, the combination of Rigoni and Kuiper teaches:
The method of claim 6 (detailed with respect to claim 6). 
Kuiper further teaches:
wherein the inflatable transfer mattress overlaps the non- inflatable tongue section and a portion of the inflatable body section in the third position (at least Figs. 2C-D).
Re Claim 8, the combination of Rigoni and Kuiper teaches:
The method of claim 1 (detailed with respect to claim 1). 
Kuiper further teaches:
wherein the inflatable positioning wedge defines a triangular cross-section in an inflated state (at least Figs. 1-2).
Re Claim 9, the combination of Rigoni and Kuiper teaches:
The method of claim 8 (detailed with respect to claim 8). 
Kuiper further teaches:
wherein the inflatable positioning wedge defines a substantially flat cross-section in a deflated state (at least Figs. 5C-D elements 510).
Re Claim 10, the combination of Rigoni and Kuiper teaches:
The method of claim 1 (detailed with respect to claim 1). 
Kuiper further teaches:
comprising partially deflating the at least one inflatable positioning wedge to adjust the non-zero angle of the inflatable transfer mattress with respect to the surface (at least Figs. 5C-D elements 510 and [0108] “right and left inflatable turning bladders 510a and 510b appear in sectional view to be two overlapping triangles with the overlapping corners of the two triangles being removed and the resultant truncated portions of each triangle defining the interface or connecting portion 510c”.).
Re Claim 11, Rigoni teaches:
A method (at least [Abstract] “patient positioning system for use with a patient”), comprising: 
positioning an inflatable transfer mattress in a first position with respect to a surface supporting the inflatable transfer mattress (at least Figs. 1-2 and [0065] “an inflatable patient support device (hereinafter, “device”) 20”.); 
slideably positioning at least a first positioning wedge and a second positioning wedge in a second position at least partially between the surface and the inflatable transfer mattress such that a portion of the inflatable transfer mattress overlaps a portion of the at least one positioning wedge, wherein, while in the second position, the first positioning wedge and the second positioning wedge are each positioned along a first side of the inflatable transfer mattress, wherein the first side extends perpendicular to an inflatable thickness direction of the inflatable transfer mattress (at least Fig. 2 and [0093] “When the wedge(s) 50A-B are inserted in position as shown in FIG. 6, then relative to the wedge(s) 50A-B, the axis B is oriented to extend parallel to at least one of the front end 57 (or the apex 55) and the back wall 53 of the wedge and/or between the side walls 54, and the axis A is oriented to extend between the front end 57 and the back wall 53 of the wedge and/or parallel to the side walls 54”.); 
Rigoni does not explicitly teach:
inflatable positioning wedge ;
and wherein each of the first inflatable positioning wedge and the second inflatable positioning wedge are independently inflatable; and 
inflating both the first inflatable positioning wedge and the second inflatable positioning wedge to transition the portion of the inflatable transfer mattress overlapping the portion of each of the first inflatable positioning wedge and the second inflatable positioning wedge to a non-zero angle with respect to the surface.
However, Kuiper teaches:
inflatable positioning wedge (at least Fig. 2F elements 210a and 210b and [0034] “inflatable turning bladders has a general shape selected from the group consisting of wedge”.); 
and wherein each of the first inflatable positioning wedge and the second inflatable positioning wedge are independently inflatable (at least Fig. 1 and [0176] “each of the two or more inflatable turning bladders are independently inflatable and deflatable from each other and the support structure”.); and 
inflating both the first inflatable positioning wedge and the second inflatable positioning wedge to transition the portion of the inflatable transfer mattress overlapping the portion of each of the first inflatable positioning wedge and the second inflatable positioning wedge to a non-zero angle with respect to the surface (at least Fig. 2F and [0093] “turning bladders 210a and 210b include one or more gas or pump interfaces 220 (including, for example, a gas or air nipple, a gas or air valve, a gas pipe, or the like) for interfacing with fluid hoses or pipes that connect to one or more pumps”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wedges taught by Rigoni with the inflating of the wedges taught by Kuiper because both are directed towards the same field of endeavor of bed wedges and doing so involves the use of a known technique (inflating the wedges as taught by Kuiper) with a known device (wedge taught by Rigoni) with predictable results.  A person having ordinary skill would have been motivated to do so because “During the one or more predetermined sequences of inflation and deflation, right inflatable turning bladders 210a are filled with fluid (including, without limitation, air, carbon dioxide, nitrogen, water, organic liquids, inert gases, and gas mixtures other than air), which causes the right side of the patient's body to be lifted with respect to the patient support surface, while the left side remains close to the patient support surface” (Kuiper [0096]).
Re Claim 13, the combination of Rigoni and Kuiper teaches:
The method of claim 11 (detailed with respect to claim 11). 
Rigoni further teaches:
wherein the first positioning wedge and the second positioning wedge are positioned equidistant from a center point of the inflatable transfer mattress (at least Fig. 2).
Re Claim 14, the combination of Rigoni and Kuiper teaches:
The method of claim 11 (detailed with respect to claim 11). 
Rigoni further teaches:
wherein the inflatable transfer mattress is inflated prior to being positioned in the first position (at least Fig. 2 and [0065] “an inflatable patient support device (hereinafter, “device”) 20”.).
Re Claim 15, the combination of Rigoni and Kuiper teaches:
The method of claim 11 (detailed with respect to claim 11). 
Rigoni further teaches:
wherein the inflatable transfer mattress is deflated prior to inflating the at least one inflatable positioning wedge (at least [0120] “the device 20 (deflated) and the pad 40 may be provided in a pre-folded arrangement or assembly”.).
Re Claim 16, the combination of Rigoni and Kuiper teaches:
The method of claim 11 (detailed with respect to claim 11). 
Kuiper further teaches:
wherein the at least one inflatable positioning wedge comprises a non-inflatable tongue section and an inflatable body section (at least Figs. 2C-D elements 215).
Re Claim 17, the combination of Rigoni and Kuiper teaches:
The method of claim 16 (detailed with respect to claim 16). 
Kuiper further teaches:
wherein the inflatable transfer mattress overlaps the non- inflatable tongue section and a portion of the inflatable body section when the at least one inflatable positioning wedge is in the second position (at least Figs. 2C-D).
Re Claim 18, the combination of Rigoni and Kuiper teaches:
The method of claim 11 (detailed with respect to claim 11). 
Kuiper further teaches:
wherein the inflatable positioning wedge defines a triangular cross-section in an inflated state (at least Figs. 1-2).
Re Claim 19, the combination of Rigoni and Kuiper teaches:
The method of claim 18 (detailed with respect to claim 18). 
Kuiper further teaches:
wherein the inflatable positioning wedge defines a substantially flat cross-section in a deflated state (at least Figs. 5C-D elements 510).
Re Claim 21, the combination of Rigoni and Kuiper teaches:
The method of claim 1 (detailed with respect to claim 1). 
Kuiper further teaches:
wherein the first positioning wedge and the second positioning wedge each includes a positioning portion and a tongue portion, the positioning portion includes a body defined by one or more panels that define an interior volume configured to receive air flow to transition the body to an inflated state (at least Figs. 5C-D and [0108] “right and left inflatable turning bladders 510a and 510b appear in sectional view to be two overlapping triangles with the overlapping corners of the two triangles being removed and the resultant truncated portions of each triangle defining the interface or connecting portion 510c”.), and the tongue portion is coupled to a first side of the body and is configured to be positioned beneath the inflatable mattress to anchor a corresponding one of the first and the second inflatable positioning wedges in a fixed position with respect to the surface and the inflatable transfer mattress (at least at least Figs. 2C-D elements 215 and [0094] “two or more of: support structure 205; inflatable turning bladders 210; or lifting straps 215 are affixed to each other via welding (such as radio-frequency (“RF”) welding), or the like. The one or more pairs of lifting straps 215 allow one or more users (e.g., healthcare professionals) to lift the patient turning and lifting device 200 with the patient secured therein, such as to transfer the patient from one patient support surface (e.g., bed, cot, floor, ground, etc.) to another patient support surface, or to reposition the patient on the same patient support surface. In some instances, strap body 215a may be made of a non-stretchable material to facilitate lifting”.).
Re Claim 22, the combination of Rigoni and Kuiper teaches:
The method of claim 11 (detailed with respect to claim 11). 
Kuiper further teaches:
wherein the first positioning wedge and the second positioning wedge each includes a positioning portion and a tongue portion, the positioning portion includes a body defined by one or more panels that define an interior volume configured to receive air flow to transition the body to an inflated state (at least Figs. 5C-D and [0108] “right and left inflatable turning bladders 510a and 510b appear in sectional view to be two overlapping triangles with the overlapping corners of the two triangles being removed and the resultant truncated portions of each triangle defining the interface or connecting portion 510c”.), and the tongue portion is coupled to a first side of the body and is configured to be positioned beneath the inflatable mattress to anchor a corresponding one of the first and the second inflatable positioning wedges in a fixed position with respect to the surface and the inflatable transfer mattress (at least at least Figs. 2C-D elements 215 and [0094] “two or more of: support structure 205; inflatable turning bladders 210; or lifting straps 215 are affixed to each other via welding (such as radio-frequency (“RF”) welding), or the like. The one or more pairs of lifting straps 215 allow one or more users (e.g., healthcare professionals) to lift the patient turning and lifting device 200 with the patient secured therein, such as to transfer the patient from one patient support surface (e.g., bed, cot, floor, ground, etc.) to another patient support surface, or to reposition the patient on the same patient support surface. In some instances, strap body 215a may be made of a non-stretchable material to facilitate lifting”.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuiper.
Re Claim 20, Kuiper teaches:
A system (at least [Abstract] “Automatic patient turning and lifting method, system, and apparatus”), comprising: an inflatable transfer mattress (at least Fig. 2F element 205 and [0091] “support structure 205 is substantially flat or at least non-rigid (i.e., flexible or floppy), with air or gas held within the outer casing”.); 
a first inflatable positioning wedge; and a second inflatable positioning wedge, an entirely separate structure from the first inflatable positioning wedge, wherein the first and the second inflatable positioning wedges are configured to be positioned at least partially between the inflatable transfer mattress and a surface supporting the inflatable transfer mattress such that a portion of the inflatable transfer mattress overlaps a portion of each of the first and the second inflatable positioning wedges (at least Fig. 2F elements 210a-b and [0093] one or more sets of inflatable turning bladders 210.), 
and wherein each of the first and the second inflatable positioning wedges is configured to be independently inflated when positioned at least partially between the inflatable transfer mattress and the surface to transition the portion of the inflatable transfer mattress overlapping the portion of the first or the second inflatable positioning wedges to a non-zero angle with respect to the surface (at least Fig. 2F and [0176] “each of the two or more inflatable turning bladders are independently inflatable and deflatable from each other and the support structure”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673